Justice KOURLIS
delivered the Opinion of the Court.
I. Introduction
In this case, defendant, Mark Lowe Luther, served a sentence of incarceration for reckless manslaughter, was released on parole, and then violated his parole by commission of the crime of escape. The trial court imposed a consecutive sentence on the escape charge, to begin after completion of the revoked parole incarceration period. Luther appealed, and the court of appeals reversed the trial court in People v. Luther, 43 P.3d 660 (Colo.App.2001), holding that the effect of the sentence would be the imposition of consecutive mandatory parole periods, in violation of section 18-l-105(l)(a)(V)(E), 6 C.R.S. (2002).1 That statute provides that when an offender receives two or more consecutive felony sentences, the governing mandatory parole period shall be the one for the higher class felony.
We granted certiorari2 and now reverse the judgment of the court of appeals. Consistent with the overall statutory structure regarding sentencing and parole, we conclude that Luther was not facing two sentences with associated mandatory parole periods, and therefore section 18 — 1— 105(l)(a)(V)(E) is inapplicable.
II. Facts and Procedural History
Mark Lowe Luther pleaded guilty to reckless manslaughter, a class four felony.3 In 1995, the trial court sentenced Luther to an eighteen-month term of imprisonment plus a three-year period of mandatory parole. After approximately one year of incarceration, the parole board paroled Luther, with the condition that he complete 180 days of intensive supervised parole (“ISP”). During ISP, Luther fled to Texas, where authorities arrested him and extradited him back to Colorado. Upon his return to Colorado, Luther was charged with escape pursuant to sections 17-27.5-104 and 18-8-208(1) and (2), 6 C.R.S. (2002), and theft of an electronic monitoring device pursuant to section 18-4-401(2)(e), 6 C.R.S. (2002). The parole board revoked Luther’s parole and he remained in custody awaiting disposition of the new charges.
As part of a plea agreement, Luther agreed to plead guilty to a charge of attempted escape from ISP, a class four felony, pursuant to section 18-8-208.1(1), 6 C.R.S. (2002), in exchange for the dismissal of the remaining charges. The trial court sentenced Luther to a three-year stipulated sentence in the Department of Corrections (“DOC”), plus a three-year period of mandatory parole as required by section 18 — 1— 105(l)(a)(V)(A). The trial court ordered that this sentence was to be served consecutively to the underlying manslaughter sentence, as required by section 18-8-208.1(1).
Luther filed a Crim.P. 35(a) motion arguing that the sentence imposed was illegal as it would require him to serve consecutive mandatory parole periods in violation of section 18-l-105(l)(a)(V)(E). The trial court denied the motion, reasoning that when Luther was reincarcerated on the parole revocation, he was no longer serving his original sentence, but was rather serving a revocation of parole period, such that the consecutive sentences imposed did not violate section 18-l-105(l)(a)(V)(E).
Luther appealed this ruling to the court of appeals, which reversed the trial court order. The court of appeals held that while the escape statute authorized a consecutive sentence, the trial court could not require Luther to serve two mandatory parole periods. *1015People v. Luther, 43 P.3d 660, 661 (Colo.App. 2001). Because Luther had not completed serving his period of mandatory parole for the manslaughter sentence, the court concluded that the effect of the trial court’s ruling would be to require consecutive mandatory parole periods, thus violating section 18-l-105(l)(a)(V)(E). Id. at 662.
The People sought certiorari, arguing that the court of appeals erred in concluding that section 18-l-105(l)(a)(V)(E) applied to Luther. We agree, and now reverse.
III. Statutory Interpretation
The basic rules of statutory interpretation are so oft-stated as to be rote. First, we begin with the proposition that we have a fundamental responsibility to interpret statutes in a way that gives effect to the General Assembly’s purpose or intent in enacting a statute. Martin v. People, 27 P.3d 846, 861 (Colo.2001). To accomplish this objective, the court must begin with the plain language of the statute. Id. If the statute is unambiguous and does not conflict with other statutory provisions, we need look no further. Id. If, however, the language of the statute is ambiguous, or in conflict with other provisions, we then look to legislative history, prior law, the consequences of a given construction, and the goal of the statutory scheme, to ascertain the correct meaning of a statute. Id.
We presume that the General Assembly intended the entire statute to be effective and intended a just and reasonable result. § 2-4-201(l)(b) and (c), 1 C.R.S. (2002). “[W]e must read and consider the statutory scheme as a whole to give consistent, harmonious and sensible effect to all its parts.” Charnes v. Boom, 766 P.2d 665, 667 (Colo.1988). If an interpretation would yield an absurd result, it is disfavored. Reg’l Transp. Dist. v. Lopez, 916 P.2d 1187, 1192 (Colo.1996).
IV. Analysis
This case requires us to determine the effect of section 18-l-105(l)(a)(V)(E), which directs that when a court imposes consecutive sentences for two or more felonies, the mandatory parole period shall be the period for the highest class felony of which the defendant is convicted. Specifically, the statute states that:
If an offender is sentenced consecutively for the commission of two or more felony offenses pursuant to sub-subparagraph (A) of this subparagraph (V), the mandatory period of parole for such offender shall be the mandatory period of parole established for the highest class felony of which such offender has been convicted. •
§ 18-l-105(l)(a)(V)(E).
This statute is part of the mandatory parole construct, implemented by the General Assembly in 1993. The penalties for felony offenders under that scheme include both an incarceration component and a mandatory parole component. See Ch. 322, sec. 7, § 18-l-105(l)(a)(V)(A)-(E), 1993 Colo. Sess. Laws 1981, 1981-83. The statutes provide presumptive maximum and minimum sentences for imprisonment and require that a mandatory period of parole must attach to each imprisonment sentence, the length of which is dependent on the class of the felony. § 18-l-105(l)(a)(V)(A). The statute does not permit the parties or the trial courts to waive or suspend any portion of the mandatory period of parole, but vests in the state board of parole the exclusive authority to release an offender from his or her designated parole period after a determination that the offender has been sufficiently rehabilitated and can no longer benefit from the parole supervision. § 18-l-105(l)(a)(V)(B).
In this case, Luther argues that his sentence violated section 18-l-105(l)(a)(V)(E) by creating the equivalent of two periods of mandatory parole. Luther had completed his first prison term and had commenced his mandatory period of parole. He was reincar-cerated due to the parole violation. The trial court sentenced him to a consecutive sentence of three years in DOC with three years of mandatory parole. The net effect of that order is that Luther must serve out the remainder of the term of reincarceration resulting from his parole violation before beginning the escape sentence and then serving the parole attaching to that escape sentence. Luther contends that the period of reincar-*1016ceration attributable to a parole violation is itself mandatory parole, and thus must merge into the mandatory parole period associated with the attempted escape charge. The effect of his argument is that he would suffer no additional penalty associated with the parole revocation because that penalty would merge into the mandatory parole attached to the attempted escape charge.
We disagree with Luther’s analysis for two reasons. First, we conclude that the trial court that imposed the attempted escape sentence had no authority over the parole revocation reincarceration. Second, we conclude that the parole revocation reincarceration was itself neither a period of parole nor a sentence that carried parole pursuant to section 18-l-105(l)(a)(V)(A).
As directed by statutory construction principles, we look initially to the language of the statute to determine the overall meaning and intent. Luther had discharged his sentence to imprisonment on the manslaughter charge, and that sentence was no longer operable in any sense. § 18 — 1— 105(l)(a)(V)(D) (“If the offender has been granted release to parole supervision by the state board of parole, the offender shall be deemed to have discharged the offender’s sentence to imprisonment.”) He was released on mandatory parole and reincarcerat-ed for a parole violation.
In addressing the mandatory period of parole, the General Assembly clearly stated that the parole board maintains exclusive authority to grant parole. Once an offender is on parole, the parole board alone has the power to continue, modify, or revoke parole if the offender violates the terms and conditions of that parole. § 17-22.5-403(1) and (8)(a), 6 C.R.S. (2002). Thus, once the parole board released Luther to his mandatory parole period, the trial court lacked authority to impact the terms of that parole, or the penalties for violation of that parole. See Martin v. People, 27 P.3d 846, 858 (Colo.2001) (an offender’s reincarceration period for a parole violation is limited only by the parole board’s statutory authority); Craig v. People, 986 P.2d 951, 958 (Colo.1999) (recognizing that the state board of parole has the authority to discharge an offender from parole, but the trial court lacks discretion to waive or suspend the mandatory period of parole).
A plain reading of the statute dictates that the sentencing court did not have authority over Luther’s parole revocation proceedings, or the sentence imposed thereon.
The two sentences at issue in this case are the sentence on manslaughter, which carried a three-year period of parole; and the sentence on attempted escape, which also carried a three-year period of parole. If those two sentences had been imposed at the same time to run consecutively to one another, then clearly Luther would have faced a three-year period of mandatory parole at the conclusion of his imprisonment by operation of section 18-l-105(l)(a)(V)(E).4
That was not, however, the case. Luther received the manslaughter sentence in 1995, and discharged the imprisonment component in 1996 when he was released on parole. By reason of violation of the terms of that parole, Luther was reincarcerated. He faced a possibility of a period of reincarceration for that violation of up to three years, minus whatever credit he had obtained. The sole question thus becomes whether the General Assembly intended that the period of rein-carceration be classified as “mandatory parole” such that it would fold into the mandatory parole period attached to the escape sentence.
We conclude that once Luther was reincarcerated, he was neither serving a sentence that carried mandatory parole, nor serving a period of mandatory parole as contemplated by the statute at issue. Clearly, a sentence imposed because of a parole revocation does not carry with it a mandatory period of parole.5 More importantly, rein-*1017carceration for violation of parole is not itself “parole” as contemplated by section 18 — 1— 105(l)(a)(V)(A). As set forth in 17-22.5-403(8)(a), when an offender is on parole and violates the conditions of that parole, the state board of parole has the option of revoking parole and returning the offender to a place of confinement for any period of time up to the time remaining on such person’s mandatory period of parole.
Reading the statutes as a whole, we determine that Luther’s interpretation leads to the absurd result of vitiating any penalty associated with violation of the terms of his parole. That reading is not consistent with the treatment in the statutes of revoked parole. Once parole is revoked, the statutes anticipate that the offender can be confined for the remaining period of parole. Nothing in the statutes provides that the offender is at risk of such confinement only if he faces no other mandatory parole periods. Although the period of confinement is delimited by the original mandatory parole period, the offender is not still on “parole” as that term is used in the statutes. “Parole” is a condition of constrained liberty involving a “release from institutional custody.” § 17-22.5-404(1), 6 C.R.S. (2002). At the time of resentencing, Luther was not “on parole” in the sense in which that term is used in the statutes.
Therefore, both because we do not view the trial court as having any authority over the period of incarceration under the revoked parole, and because the period of confinement attributable to parole revocation was not a “period of mandatory parole” as contemplated by the statutes, we hold that section 18-l-105(l)(a)(V)(E) is inapplicable.
Y. Continuous Sentencing
Luther’s situation is more aptly analyzed under the procedure found' in section 17-22.5-101, 6 C.R.S. (2002). Under that section, the DOC has the clear ability and statutory authority to handle separate sentences. Section 17-22.5-101 provides that, “when any inmate has been committed under several convictions with separate sentences, the department shall construe all sentences as one continuous sentence.” Because the legislature enacted the provisions of 18-1-105(l)(a)(V) after section 17-22.5-101 and made no attempt to alter section 17-22.5-101, we interpret the statutes as to give effect to both sections. § 2-4-201(l)(b); Charnes v. Boom, 766 P.2d 665, 667 (Colo.1988).
Pursuant to section 17-22.5-101, Luther’s parole revocation reincarceration period and his new sentence for attempted escape are one continuous sentence, with one period of mandatory parole following. Luther will not be eligible for parole until the completion of all the incarceration time Luther owed. See Spoto v. Colo. State Dep’t of Corr., 883 P.2d 11, 15 (Colo.1994) (applying section 17-22.5-101 to a situation where both mandatory and discretionary parole provisions applied and holding that where consecutive sentences are imposed, there is no need for one particular sentence to dominate; thus section 17-22.5-101 requires that separate sentences be construed as one continuous sentence and denies an offender eligibility for parole until the completion of all incarceration). In calculating Luther’s parole eligibility dates for the consecutively imposed sentences, the DOC would treat the parole revocation and the attempted escape sentence as one continuous sentence. Looking only to the.parole revocation sentence, Luther is immediately eligible for parole. § 17-22.5-403(8). However, for his attempted escape sentence, Luther becomes eligible for parole after 18 months of incarceration. § 17-22.5-403(1). Because Luther must complete all incarceration owed where consecutive sentences are imposed, Luther first becomes eligible for parole after the 18 months he must serve on the escape sentence. Hence, that date would.be his presumptive parole eligibility date. On the other hand, Luther’s mandatory release date would not occur until the expiration of approximately five years of imprisonment the cumulative total of the two years left on his parole reincarceration period, and the three-year sentence for the attempted escape. Once released on parole, he faces the three-year mandatory period prescribed by section 18-l-105(l)(a)(V)(A) for the attempted escape.
By analyzing Luther’s sentences under the continuous sentencing statute, we reach an *1018outcome consistent with our view of the import of the statutes as a whole.
VI. Conclusion
The trial court’s consecutive sentence on the attempted escape charge of three years in DOC plus mandatory parole did not violate section 18-l-105(l)(a)(V)(E). We reverse the judgment of the court of appeals and return the case for remand to the trial court and reinstatement of Luther’s original sentence.
Justice MARTINEZ dissents, and Justice BENDER joins in the dissent.

. Section 18-1-105 was renumbered in 2002 and is now found at section 18-1.3-401, 6 C.R.S. (2002). Because both the trial court and the court of appeals referred to it in this case as section 18-1-105 and because section 18-1-105 was in effect at the time of Luther's conviction, we will also refer to it as such.


. We granted certiorari on "[w]hether the Court of Appeals erred in holding that § 18 — 1— 105(l)(a)(V)(E), C.R.S. (2001) was applicable to the defendant and thus prohibited requiring him to complete his manslaughter sentence prior to commencement of his consecutive sentence for attempted escape.”


.Luther pleaded guilty to reckless manslaughter pursuant to section 18-3-104(l)(a), 6 C.R.S. (2002).


. Since the two terms of parole were the same, the only real impact of the statute would be to assure that Luther was not subject to consecutive terms of parole, akin to his consecutive terms of imprisonment.


. Section 18-l-105(l)(a)(V)(A) establishes that only sentences for the commission of felonies carry a period of mandatory parole. Hence, the reincarceration for the parole violation does not in itself carry with it a term of mandatory parole.